DANAHY, PAUL W., Senior Judge.
We affirm without comment the trial court’s order enjoining Jane Elizabeth Be-van from filing additional petitions for repeat violence injunctions against Claudia Cowart without prior court approval but write to address the issue of appellate attorney’s fees. “A litigant who wants to pursue a claim for appellate attorney’s fees is required to file a motion in the appellate court under [Florida Rule of Appellate *823Procedure] 9.400(b), stating the legal basis for the claim.” Rados v. Rados, 791 So.2d 1130, 1132 (Fla. 2d DCA 2001) (citing United Servs. Auto. Ass’n v. Phillips, 775 So.2d 921 (Fla.2000)). Cowart requested attorney’s fees in her answer brief. However, she failed to file a separate motion in accordance with rule 9.400(b). Accordingly, we deny Cowart’s request for attorney’s fees.
Affirmed.
CASANUEVA and STRINGER, JJ., Concur.